Citation Nr: 1100176	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  08-29 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for the award 
of educational assistance benefits under Chapter 30, Title 38, 
United States Code, beyond June 11, 2007.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith





INTRODUCTION

The Veteran served on active duty from June 1989 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 decision of the Department of 
Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma. 

This appeal was previously before the Board in September 2009, 
when it was remanded for additional development.  

The veteran presented testimony at a Travel Board hearing chaired 
by the undersigned Veterans Law Judge in May 2009.  A transcript 
of the hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Upon review of the claims file, the Board finds, unfortunately, 
that this matter must again be remanded for additional 
development and adjudication, even though such action will, 
regrettably, further delay a decision in this appeal.

When this case was last before the Board, it was remanded so that 
the RO could attempt to obtain, in pertinent part, records of the 
Veteran's treatment at the VA Medical Center (VAMC) in Houston, 
Texas and by Dr. Quang Bui.  With respect to the VA treatment 
records, the Board notes that, at the time, the record included 
several treatment reports from that facility, which the Veteran 
had submitted, but did not contain a complete set of treatment 
records.  In release forms, received by the RO in April 2010, the 
Veteran indicated treatment at the Houston VAMC from June 1997 to 
the present, and by Dr. Bui from May 2005 to the present.  In 
June 2010, the RO sent the Houston VAMC and Dr. Bui each a letter 
requesting that they review the Veteran's medical records and 
indicate the exact dates of the period his disability prevented 
his school attendance.  Significantly, however, the record does 
not reflect that the RO made any attempt to request the Veteran's 
actual treatment records from these facilities, as specifically 
directed in the Board's remand.  This error should be corrected 
on remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (noting 
that as a matter of law, a remand by the Board confers on the 
Veteran the right to compliance with the remand orders).  

Additionally, it is observed that neither the Houston VAMC or Dr. 
Bui responded to the June 2010 letter, and the record does not 
reflect that the RO made additional attempts to obtain the 
requested information or determined that further efforts to 
obtain this information would be futile (in the case of the VA 
treatment records), or notified the Veteran that responses had 
not been received from these facilities.  This should be 
accomplished on remand.  See 38 C.F.R. § 3.159(c)(2), 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain copies 
of the records of the Veteran's 
psychiatric treatment by Dr. Quang Bui, 
and at the VAMC in Houston, Texas.  All 
attempts to obtain these records, and any 
negative replies, should be documented in 
the claims file.  If records from the 
Houston VAMC are unavailable, a formal 
finding documenting this fact should be 
included in the claims file.  
Additionally, the Veteran should be 
notified of the unavailability of any 
records.

2.  The RO should make as many attempts as 
necessary to obtain a response to their 
June 2010 letter to the Houston VAMC 
requesting the exact dates of the period 
his disability prevented school 
attendance.  All attempts, and any 
determination that further attempts to 
obtain a response would be futile, should 
be documented in the claims file.  The 
Veteran should be notified if no response 
is received.  

Additionally, the RO should notify the 
Veteran that Dr. Bui did not respond to 
their June 2010 letter requesting the exact 
dates of the period his disability 
prevented school attendance.  

   3.  After the development requested above 
has been 
completed, the RO should readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the Veteran, and any 
representative he may have at that time, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond before the case is 
returned to the Board for its 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

